     Case 2:16-cr-00020-TLN-DB Document 285 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:16-cr-00020-TLN-DB
12                       Respondent,
13           v.                                         ORDER
14    MARTY MARCIANO BOONE, RONDA
      BOONE,
15
                         Movants.
16

17

18          Movants Marty Marciano Boone and Ronda Boone (“Movants”), one a former federal

19   prisoner and one a current federal prisoner, have filed multiple motions to vacate, set aside, or

20   correct their sentences pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On January 11, 2021, the magistrate judge filed findings and recommendations herein

23   which were served on Movants and which contained notice to them that any objections to the

24   findings and recommendations were to be filed within fourteen days. (ECF No. 274.) Neither

25   Movant has filed objections to the findings and recommendations.

26          The court has reviewed the file under the applicable legal standards and finds the findings

27   and recommendations to be supported by the record and by the magistrate judge’s analysis.

28          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has
                                                       1
     Case 2:16-cr-00020-TLN-DB Document 285 Filed 04/07/21 Page 2 of 2


 1   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
 2   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 3   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 4   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 5   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
 6   appealability indicating which issues satisfy the required showing or must state the reasons why
 7   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 8   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 9   jurists of reason would find it debatable whether the district court was correct in its procedural
10   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
11   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
12   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
13   Findings and Recommendations (ECF No. 274), the Court finds that issuance of a certificate of
14   appealability is not warranted in this case.
15           Accordingly, IT IS HEREBY ORDERED that:
16           1. The Findings and Recommendations filed January 11, 2021 (ECF No. 274), are
17   ADOPTED IN FULL;
18           2. Movants’ Motions to Vacate, Set Aside, or Correct Their Sentences pursuant to 28
19   U.S.C. § 2255 (ECF Nos. 175, 176, 202, 203) are summarily DISMISSED as frivolous and
20   premature; and
21           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
22   2253.
23           IT IS SO ORDERED.
24   DATED: April 6, 2021
25

26

27                                                      Troy L. Nunley
                                                        United States District Judge
28
                                                         2
